21-30676-hcm Doc#3 Filed 09/10/21 Entered 09/10/21 15:25:43 Main Document Pg 1 of 1

Sugar Felsenthal
Grais & Helsinger LLP
                                                                                                 Jonathan P. Friedland
                                                                                                 Direct: (312) 704-2770
                                                                                                 Email: jfriedland@sfgh.com

  September 10, 2021                                                                             30 N. LaSalle St., Ste. 3000
                                                                                                 Chicago, Illinois 60602
                                                                                                 Office: (312) 704-9400
  Honorable H. Christopher Mott, U.S. Bankruptcy Judge                                           Fax: (312) 372-7951
  Homer J. Thornberry Federal Judicial Bldg.
  903 San Jacinto Blvd., Suite 326                                                               www.SFGH.com
  Austin, Texas 78701

  Dear Judge Mott:

  I file this letter on behalf of Flix Brewhouse NM LLC (“Debtor”), which filed for Chapter 11 protection in the
  Western District of Texas, El Paso Division this morning. Since the Debtor meets the definition of a “debtor”
  under Bankruptcy Code § 1182, the Debtor has elected for the case to proceed under subchapter V of Chapter
  11 (“Subchapter V”). The Debtor does not believe the case should be classified as a complex Chapter 11 case
  under Appendix L-1020.1 of the Local Rules.

  As with its affiliate, Flix Brewhouse Texas V LLC, no first day motions are being filed contemporaneously
  with the Debtor’s petition. We recognize that first day declarations are common and useful in Chapter 11
  filings and intend to file one next week. Because we are not doing so today, however, we thought this brief
  correspondence may be useful for the Court, the United States Trustee, and parties-in-interest who may
  review the docket in this case.

  The most immediate goals of the Chapter 11 case is to prevent termination of the Debtor’s lease in
  Albuquerque, New Mexico and to enable the Debtor to reopen its business at that location (which has been
  shuttered for over 17 months). The longer term goal is to fix the claims against the Debtor (there are
  significant disputes regarding the amount owed to its landlord) so that it can confirm a plan under
  Subchapter V.

  To these ends, the Debtor intends to file financing and cash management motions, retention applications,
  and a first day declaration early next week; and to seek hearings on the two motions on an expedited basis as
  soon as possible thereafter.

                                                        SUGAR FELSENTHAL GRAIS & HELSINGER LLP



                                                        By:
                                                              Jonathan Friedland
                                                              Counsel to Flix Brewhouse NM LLC




                                                                                                 SFGH
